                    Case 2:20-cv-03716-DMG-MAA Document 21-1 Filed 08/21/20 Page 1 of 2 Page ID #:447



                                       1   Craig J. Mariam (SBN: 225280)
                                           cmariam@grsm.com
                                       2   Garrett M. Fahy (SBN: 267103)
                                           gfahy@grsm.com
                                       3   Stephanie L. Cobau (SBN: 307713)
                                           scobau@grsm.com
                                       4   GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd floor
                                       5   Los Angeles, CA 90071
                                           Telephone: (619) 696-6700
                                       6   Facsimile: (619) 696-7124
                                       7   Attorneys for defendants,
                                           Raymond Lei and ooShirts, Inc.
                                       8
                                       9                        UNITED STATES DISTRICT COURT
                                      10                       CENTRAL DISTRICT OF CALIFORNIA
                                      11   JEFF DUNHAM, as an individual and in )       CASE NO. 2:20-CV-03716
Gordon Rees Scully Mansukhani, LLP




                                           his capacity as TRUSTEE OF THE JEFF )
  633 West Fifth Street, 52nd floor




                                      12   DUNHAM TRUST DATED MARCH )                   DECLARATION OF CRAIG J.
                                           24, 2010,                            )       MARIAM IN SUPPORT OF
      Los Angeles, CA 90071




                                      13                                        )       DEFENDANTS RAYMOND LEI
                                                                  Plaintiff,    )       AND OOSHIRTS, INC.’S REPLY
                                      14                                                TO MOTION TO DISMISS
                                                  v.                            )
                                      15                                        )
                                           RAYMOND LEI, an individual;          )       Complaint filed: April 23, 2020
                                      16   OOSHIRTS, INC., d/b/a TeeChip and )          Judge: Hon. Dolly M. Gee
                                           TeeChili; and DOES 1-50,             )       Magistrate Judge: Hon. Maria Audero
                                      17                                        )
                                                                  Defendants.   )       Hearing Date: September 4, 2020
                                      18                                        )       Hearing Time: 9:30 a.m.
                                                                                )       Courtroom: 8C
                                      19                                        )
                                      20
                                      21                     DECLARATION OF CRAIG J. MARIAM
                                      22         I, Craig J. Mariam, declare as follows:
                                      23         1.    I am over the age of eighteen and am competent to testify to the facts
                                      24   stated in this declaration. I am an attorney and partner with the law firm of Gordon
                                      25   & Rees LLP, counsel of record for defendants, ooShirts, Inc. and Raymond Lei. I
                                      26   am admitted to the Bar of the State of California and licensed to practice before
                                      27   this Court. Except where otherwise stated or obvious from context, I have personal
                                      28
                                                                                  -1-
                                            DECLARATION OF CRAIG J. MARIAM IN SUPPORT OF RAYMOND LEI
                                                 AND OOSHIRTS, INC.’S REPLY TO MOTION TO DISMISS
                    Case 2:20-cv-03716-DMG-MAA Document 21-1 Filed 08/21/20 Page 2 of 2 Page ID #:448



                                       1   knowledge of the matters stated herein, and if sworn as a witness could and would
                                       2   testify competently thereto.
                                       3         2.     On or about June 3, 2020, I sent an email to counsel of record for
                                       4   plaintiff Jeff Dunham, Martin Singer, Esq., Wayne Harman, Esq., and Jake
                                       5   Camara, Esq., requesting their availability to meet and confer in accordance with
                                       6   Local Rule 7-3. Thereafter, on June 11, 2020, Mr. Harman provided his availability
                                       7   and the parties scheduled their conference for June 15, 2020. That same day, my
                                       8   office sent Mr. Harman a calendar invitation, containing telephonic dial-in
                                       9   information for the conference call. True and correct copies of that email chain
                                      10   and calendar invitation are attached hereto as Exhibit 1.
                                      11         3.     On or about June 15, 2020, I met and conferred with Mr. Dunham’s
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   counsel in accordance with Local Rule 7-3. The conference was held
      Los Angeles, CA 90071




                                      13   telephonically, and was attended by myself, Chris Ridder, Esq. (co-defense counsel
                                      14   for ooShirts and Mr. Lei), and Mr. Harman. The conference call lasted
                                      15   approximately 45-minutes, during which time the parties thoroughly discussed the
                                      16   substance of ooShirts and Mr. Lei’s contemplated motion to dismiss, in addition to
                                      17   other pertinent matters in an effort to avoid burdening this Court with further
                                      18   disputes.
                                      19         I declare under penalty of perjury under the laws of the United States that
                                      20   the foregoing is true and correct. Executed this 21st day of August 2020.
                                      21
                                      22                                                 _________________________
                                                                                              Craig J. Mariam
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                   -2-
                                            DECLARATION OF CRAIG J. MARIAM IN SUPPORT OF RAYMOND LEI
                                                 AND OOSHIRTS, INC.’S REPLY TO MOTION TO DISMISS
